PER CURIAM:
Epitomized Opinion
This action was brought by Glaser to recover rent, and the defense was an agreement between the two parties that the premises should be surrendered by Shiffer, who was a tenant, upon the verbal agreement that he should advertise and seek to get another tenant. The evidence shows that he did this, and almost immediately after the agreement to surrender was made he vacated the premises- and eventually secured another tenant.
The questions were properly submitted to the jury and it found in favor of defendant Shiffer, and the court herein was unable to say that the finding was against the weight of the testimony.